                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


    Hudock et al.,                                                  Case No. 0:16-cv-1220-JRT-KMM

                           Plaintiff,

    v.
                                                                             ORDER
    LG Electronics U.S.A., Inc., et al.,

                           Defendants.

    This document relates to:

    All actions


          This matter is before the Court on the parties’ Joint Motion Regarding Continued Sealing.
(ECF No. 367.) At issue are 136 documents filed under temporary seal in connection with the
Plaintiffs’ Motion for Class Certification. (ECF No. 223.) The parties agree that 7 documents
should remain sealed and that another 43 should be unsealed. With respect to the remaining 86
documents, the defendants assert that their interests in maintaining confidentiality justify
continued sealing, and the plaintiffs argue that the defendants have failed to meet their burden to
justify nondislosure. Having reviewed the relevant documents and applying the legal standards
articulated in IDT Corp. v. eBay, 709 F.3d 1220 (8th Cir. 2013), the Joint Motion is GRANTED
as set forth below.

          Because the underlying motion is one for class certification and the contested issues there
relate to Fed. R. Civ. P. 23’s procedural requirements,1 the documents at issue in the joint motion
regarding continued sealing are not “judicial records.” Krueger v. Ameriprise Financial, Inc.,
Civ. No. 11-2781 (SRN/JSM), 2014 WL 12597948, at *9 n.8 (D. Minn. Oct. 14, 2014).
Therefore, the “good cause” standard applies to the issue of sealing at this stage. Id. at *11 (“If


1
         The parties’ legal arguments on the class-certification motion do not ask the District Court to
exercise its Article III powers in adjudicating the merits of any claim that the defendants engaged in
deceptive advertising. Pl.’s Class Certification Mem. at 41 (“The court should not resolve merits disputes
at the class certification stage.”), ECF No. 225. This case, like Krueger, is one where the “contested
issues in plaintiffs’ motion for class certification related … only tangentially to the underlying merits of
plaintiffs’ claims.” 2014 WL 12597948, at *9 n.8 (citing Rich v. Hewlett-Packard Co., No. C06-03361-
JF, 2009 WL 2168688, at *1 (N.D. Cal. July 20, 2009).


                                                     1
the documents are not judicial records, the Court will order the documents to remain under seal
because Ameriprise met its burden under Rule 26(c) to establish good cause to maintain the
confidentiality of the documents.”). Thus, the defendants must show, pursuant to Fed. R. Civ.
P. 26(c), that continued sealing is needed to protect them from “annoyance, embarrassment,
oppression, or undue burden or expense….” Fed. R. Civ. P. 26(c). The types of information the
Court may choose to protect include “trade secrets or other confidential research, development,
or commercial information….” Id. In light of the more lenient standard that the Court applies to
the question at this stage, the Court finds that the defendants have satisfied their burden with
respect to those docket entries about which the parties disagree.

       However, based on the Court’s review, a large number of the documents the defendants
advocate sealing in this context are unlikely to meet the standard for continued sealing of
“judicial records” if they should be relied upon in summary-judgment briefing or at trial. For
example, there are numerous email chains that discuss the defendants’ approach to marketing
and advertising the refresh rates of high-definition televisions, which is a fundamental merits
issue in this litigation. Should these emails be submitted later in connection with dispositive
motions, the Court is not likely to find that the public’s right of access to judicial records is
outweighed by the defendants’ interest in maintaining confidentiality. In other words, based on
the showing provided by the defendants, the Court disagrees that they should remain sealed even
if the documents were judicial records.

       Accordingly, the Court enters the following ORDER.

       1. The parties have agreed the documents at the following docket entries should be
           unsealed. Based on such agreement, the Clerk is directed to unseal the documents
           at the following docket entries: 236, 237, 249, 251, 252, 253, 254, 255, 256, 257,
           258, 259, 260, 264, 267, 270, 271, 272, 273, 276, 279, 280, 299, 302, 303, 304, 309,
           317, 317-1, 317-9, 317-17, 317-20, 317-22, 317-25, 317-26, 332, 340, 344, 346, 348,
           349, 350, 351.

       2. The parties have agreed that the documents at the following docket entries should
           remain sealed, and the Court has reviewed these documents independently. Based on
           the parties’ agreement and the Court’s review, the Clerk is directed to keep the
           documents at the following docket entries under seal: 307, 317-2, 325, 325-1, 327,
           327-1, 332-1.




                                                   2
       3. The parties disagree about whether the documents at the following docket entries
          should remain under seal and the Court has reviewed these documents independently.
          Based on the Court’s review, the Clerk is directed to keep the documents at the
          following docket entries under seal: 225, 228, 229, 230, 231, 232, 233, 234, 235,
          238, 239, 240, 241, 242, 243, 244, 245, 246, 247, 248, 250, 261, 262, 263, 265, 266,
          268, 269, 274, 275, 277, 278, 281, 282, 283, 284, 285, 286, 287, 288, 289, 290, 291,
          292, 293, 294, 295, 296, 297, 298, 300, 301, 305, 306, 308, 315, 317-3, 317-4, 317-5,
          317-6, 317-7, 317-8, 317-10, 317-11, 317-12, 317-13, 317-14, 317-15, 317-16, 317-
          18, 317-19, 317-21, 317-23, 317-24, 320, 320-1, 320-2, 320-3, 330, 330-1, 337, 341,
          342, 343, 345, 347.

       4. In concluding that the documents listed in Paragraph 3 of this Order should remain
          sealed, the Court has specifically considered the proposed redactions submitted by the
          defendants in Exhibit 8 to the Declaration of Robert B. Wolinsky in Support of
          Defendant’s Position in Joint Motion Regarding Continued Sealing. [ECF No. 369-4.]
          Within 21 days of this Order, the defendants shall publicly refile the documents
          incorporating the proposed redactions reflected in docket entry 369-4.

Date: January 2, 2020

                                                           s/Katherine Menendez
                                                          Katherine Menendez
                                                          United States Magistrate Judge




                                               3
